Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	The pending claims 2-21 are presented for examination.

Double Patenting
2.	Claims 2-21 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of Khaliq et al (US Patent 11,023,550 B2, hereinafter “Khaliq”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


5.	Claims 2-6, 10-14, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milic-Frayling 611 et al (U.S. Patent 7,747,611 B1 hereinafter, “Milic-Frayling 611”).
6.	With respect to claim 2,
	Milic-Frayling 611 discloses a computer-implemented method comprising:
providing for display, by one or more computing devices based at least in part on a user query, a search results page comprising a search result corresponding to a particular document;
receiving, by the one or more computing devices, data indicative of a user interaction with the search result in the search results page;
in response to receiving the data indicative of the user interaction, providing for display, by the one or more computing devices, a reference page descriptive of one or more aspects of the particular document, wherein the reference page comprises a preview element indicative of an excerpt from the particular document;
receiving, by the one or more computing devices, data indicative of a user interaction with the preview element; and
providing for display, by the one or more computing devices, a publication excerpt page comprising one or more of:
one or more images of at least a portion of each of one or more respective pages of the particular document; or
textual content based at least in part on the one or more pages of the particular document (Milic-Frayling 611 col. 2 lines 38-65, col. 5 lines 5-18, col. 12 line 60 – col. 13 line 2, col. 20 lines 18-24, col. 21 lines 9-36, col. 22 lines 4-36 and Figs. 9, 18, 21-24 e.g. The present invention relates generally to search engines, and more particularly to systems and methods for enhancing search query results provided by a search service.  Search query result page thumbnails and/or search query result link content evaluations are leveraged to provide user-dependent, enhanced search query results.  This provides a simplified means to inform a user of the relevancy of search query results based on the user's preferences, environment, and/or profile, etc. By providing enhanced search query result information, the present invention allows a user to more adequately determine the value of the search query result via search query result indicators within the thumbnail and/or in the proximity of a displayed result link.  In one instance of the present invention, a thumbnail of a query result link is automatically displayed when the link is selected.  This provides a means to view an entire search result page, eliminating the necessity of scrolling through each page to find relevant search terms.  The thumbnail utilizes search query result indicators to relay relevant information to the user when the thumbnail is shown.  The search result indicators, such as highlighting and/or outlining of relevant terms and the like, allows the user to quickly assess density of desired search terms.  In other instances of the present invention, color indicators, such as hue and/or intensity, are employed to indicate closeness of a desired match of all search terms and/or relevancy of a search query result link.  Thus, the present invention significantly enhances the relaying of search result information to a user, providing an efficient and quick means to assess search query results. (110) In FIG. 21, a screen shot illustrating a thumbnail view of a selected search query result link for an enhanced search query result user interface 2100 in accordance with an aspect of the present invention is illustrated.  This user interface 2100 depicts a thumbnail view 2102 of a search query result that was automatically initiated by a pointer 2104 hovering over a link to that search query result.  In this manner, this instance of the present invention, easily allows the user to see the entire linked page without having to click on the link and wait for the page to load.  This permits quick assessment by the user and allows non-relevant links to be quickly dismissed. FIG. 22 illustrates a resulting user interface 2200 after the user has selected a search query result link.  The user interface 2200 shows a page 2202 corresponding to the selected link and positioned according to a thumbnail selection window 2204.  FIG. 23 illustrates a resulting user interface 2300 when the user utilizes a thumbnail view selection window 2302 to automatically scroll to that location within a page 2304.  In this manner, the user can quickly jump to a page location to assess its value and relevancy [as
providing for display, by one or more computing devices based at least in part on a user query, a search results page (e.g. toy collecting) comprising a search result corresponding to a particular document (e.g. Linda Shippert’s Toy Collecting Page);
receiving, by the one or more computing devices, data indicative of a user interaction (e.g. a pointer hovering over a link to that search query result) with the search result in the search results page;
in response to receiving the data indicative of the user interaction, providing for display, by the one or more computing devices, a reference page descriptive of one or more aspects of the particular document, wherein the reference page comprises a preview element indicative of an excerpt (e.g. a thumbnail 2102 of a search query result) from the particular document;
receiving, by the one or more computing devices, data indicative of a user interaction with the preview element (e.g. FIG. 23 illustrates a resulting user interface 2300 when the user utilizes a thumbnail view selection window 2302 to automatically scroll to that location within a page 2304); and
providing for display, by the one or more computing devices, a publication excerpt page comprising one or more of:
one or more images of at least a portion of each of one or more respective pages of the particular document (e.g. a thumbnail); or
textual content based at least in part on the one or more pages of the particular document (e.g. highlighting search term with color and/or encircling)]).
7.	With respect to claim 3,
	Milic-Frayling 611 further discloses wherein the one or more images or textual content comprises at least one of the one or more user query terms (Milic-Frayling 611 col. 2 lines 38-65, col. 5 lines 5-18, col. 12 line 60 – col. 13 line 2, col. 20 lines 18-24, col. 21 lines 9-36, col. 22 lines 4-36 and Figs. 9, 18, 21-24 e.g. highlighting search term with color and/or encircling).
8.	With respect to claim 4,
	Milic-Frayling 611 further discloses wherein the publication excerpt page further comprises bibliographic information (Milic-Frayling 611 col. 2 lines 38-65, col. 5 lines 5-18, col. 12 line 60 – col. 13 line 2, col. 20 lines 18-24, col. 21 lines 9-36, col. 22 lines 4-36 and Figs. 9, 18, 21-24 e.g. Linda Shippert’s Toy Collecting Page) about the particular document.
9.	With respect to claim 5,
	Milic-Frayling 611 further discloses wherein providing for display the publication excerpt page comprises providing for display a graphical user interface (Milic-Frayling 611 col. 2 lines 38-65, col. 5 lines 5-18, col. 12 line 60 – col. 13 line 2, col. 20 lines 18-24, col. 21 lines 9-36, col. 22 lines 4-36 and Figs. 9, 18, 21-24 e.g. (110) In FIG. 21, a screen shot illustrating a thumbnail view of a selected search query result link for an enhanced search query result user interface 2100 in accordance with an aspect of the present invention is illustrated.  This user interface 2100 depicts a thumbnail view 2102 of a search query result that was automatically initiated by a pointer 2104 hovering over a link to that search query result.  In this manner, this instance of the present invention, easily allows the user to see the entire linked page without having to click on the link and wait for the page to load.  This permits quick assessment by the user and allows non-relevant links to be quickly dismissed. FIG. 22 illustrates a resulting user interface 2200 after the user has selected a search query result link.  The user interface 2200 shows a page 2202 corresponding to the selected link and positioned according to a thumbnail selection window 2204.  FIG. 23 illustrates a resulting user interface 2300 when the user utilizes a thumbnail view selection window 2302 to automatically scroll to that location within a page 2304.  In this manner, the user can quickly jump to a page location to assess its value and relevancy).
10.	With respect to claim 6,
	Milic-Frayling 611 further discloses wherein the graphical user interface comprises the one or more images and textual content of the particular document (Milic-Frayling 611 col. 2 lines 38-65, col. 5 lines 5-18, col. 12 line 60 – col. 13 line 2, col. 20 lines 18-24, col. 21 lines 9-36, col. 22 lines 4-36 and Figs. 9, 18, 21-24 e.g. (110) In FIG. 21, a screen shot illustrating a thumbnail view of a selected search query result link for an enhanced search query result user interface 2100 in accordance with an aspect of the present invention is illustrated.  This user interface 2100 depicts a thumbnail view 2102 of a search query result that was automatically initiated by a pointer 2104 hovering over a link to that search query result.  In this manner, this instance of the present invention, easily allows the user to see the entire linked page without having to click on the link and wait for the page to load.  This permits quick assessment by the user and allows non-relevant links to be quickly dismissed. FIG. 22 illustrates a resulting user interface 2200 after the user has selected a search query result link.  The user interface 2200 shows a page 2202 corresponding to the selected link and positioned according to a thumbnail selection window 2204.  FIG. 23 illustrates a resulting user interface 2300 when the user utilizes a thumbnail view selection window 2302 to automatically scroll to that location within a page 2304.  In this manner, the user can quickly jump to a page location to assess its value and relevancy).
11.	With respect to claim 10,
	Milic-Frayling 611 further discloses wherein providing for display the publication excerpt page comprises providing for display an image version of the particular document or a text version of the particular document (Milic-Frayling 611 col. 2 lines 38-65, col. 5 lines 5-18, col. 12 line 60 – col. 13 line 2, col. 20 lines 18-24, col. 21 lines 9-36, col. 22 lines 4-36 and Figs. 9, 18, 21-24 e.g. thumbnail).
12.	Claims 11-13 is same as claims 2-4 and are rejected for the same reasons as applied hereinabove.
13.	Claims 16-18 and 21 is same as claims 2, 10, 5 and 4 and are rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 7-9, 15 and 19-20 are rejected under 35 U.S.C. 103(a) as being obvious by Milic-Frayling 611 in view of JONES et al (U.S. 20010047373 A1 hereinafter, “JONES”).
17.	With respect to claim 7,
Although Milic-Frayling 611 substantially teaches the claimed invention, Milic-Frayling 611 does not explicitly indicate wherein the graphical user interface comprises a link to a next page of the particular document or a link to a previous page of the particular document.
JONES teaches the limitations by stating wherein the graphical user interface comprises a link to a next page of the particular document or a link to a previous page of the particular document (Jones [0039] and Fig. 2 e.g. The list of contents can be scrolled up or down and the next and previous pages of the publication shown on the page preview on the right-hand side of the display can be selected, although in this Figure there is no previous page since this publication has no pages prior to page 33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because JONES’s teaching would have allowed Milic-Frayling 611 to provide an information display system that can make use of information provided in publications such as newspapers and magazines in real time thereby benefiting from the editorial experience of the publishers (JONES [0008]).
18.	With respect to claim 8,
	JONES further discloses wherein the graphical user interface comprises a plurality of links that each reference a unique page of the particular document (Jones [0039] and Fig. 2 e.g. The list of contents can be scrolled up or down and the next and previous pages of the publication shown on the page preview on the right-hand side of the display can be selected, although in this Figure there is no previous page since this publication has no pages prior to page 33).
19.	With respect to claim 9,
	JONES further discloses wherein the graphical user interface further comprises additional content related to the particular document (Jones [0046] and Fig. 7 e.g. [0046] Referring now to FIG. 7, this illustrates a further display wherein further information over and above what is available in the publication is selected and displayed.  In the page preview on the right-hand side of the display there is an advert for a computer manufacturer.  When the cursor is moved to this portion of the image and clicked on, further information which comprises further advertisement information is displayed in the left-hand side of the display).
20.	Claim 15 is same as claim 9 and is rejected for the same reasons as applied hereinabove.
21.	Claims 19-20 are same as claims 7-8 and are rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
22.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
23.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 27, 2022